Exhibit 10.2


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
effective as of November 14, 2017 by and among American Renal Management LLC, a
Delaware limited liability company (the “Company”), American Renal Holdings
Inc., a Delaware corporation (“ARH”), and Syed T. Kamal, a resident of the State
of Florida (“Executive”).
W I T N E S S E T H
WHEREAS, the Company, ARH and Executive entered into that certain employment
agreement, dated March 22, 2010, as amended on April 26, 2016 (the “Agreement”);
WHEREAS, the Company, ARH and Executive each desire to amend the Agreement as
provided below to modify the Bonus amounts payable upon achievement of the
specified target Bonus percentages; and
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Company, ARH and Executive each hereby agree to amend the
Agreement to reflect this change, as follows:
1.    Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the meanings given such terms in the Agreement.
2.    Amendments. Section 5.2(a) of the Agreement is hereby stricken and
replaced by the following:
“(a)    In addition to the Base Salary, with respect to each full fiscal year
during the Term, the Executive shall be eligible to earn an annual cash bonus
award (a “Bonus”) with a minimum threshold of 50.0% of Base Salary, a target
Bonus of 100% of Base Salary and a maximum Bonus amount of 150% of Base Salary
(the “Maximum Bonus”) based on the ARH Group’s achievement of annual, fiscal
year Consolidated EBITDA (as defined in Exhibit B) performance goals to be
established by the Company’s compensation committee of the Board (the
“Committee”), or the Board acting as the Committee within 90 days after the
beginning of the period of service to which the performance goal(s) relate in
connection with the annual budgetary process and shall be set forth in the ARH
Group’s budget (the “Performance Goals”). If ARH Group’s Consolidated EBITDA for
a particular calendar year is equal to 90% of the budgeted Consolidated EBITDA
for that calendar year, Executive shall receive a bonus amount of 50.0% of Base
Salary; if ARH Group’s Consolidated EBITDA is between 90%-100% of the budgeted
Consolidated EBITDA for that calendar year, for each full percentage point that
Consolidated EBITDA exceeds 90%, the Bonus amount shall increase by 5.0% of Base
Salary; if ARH Group’s Consolidated EBITDA is between 100%-110% of the budgeted
Consolidated EBITDA for that calendar year, for each full percentage point that
Consolidated EBITDA exceeds 100%, the Bonus amount shall increase by 1.5% of
Base Salary; and if ARH Group’s Consolidated EBITDA is between 110%-127.00% of
the budgeted Consolidated EBITDA for that calendar year, for each full
percentage point that Consolidated EBITDA exceeds 110%, the Bonus amount shall
increase by 2.0% of Base Salary (and an additional 1.0% of Base Salary if ARH
Group’s Consolidated EBITDA exceeds 127% by at least 0.33%).”
3.    Amendment Governs in the Case of Conflict. In the event that any terms or
provisions of the Agreement conflict or are inconsistent with the terms and
provisions of this Amendment, the terms of this Amendment shall govern and
control.
4.    No Further Modification. Except as amended hereby, the Agreement remains
unmodified and in full force and effect.
[Signature Page Follows]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company, ARH and Executive have executed this Amendment
effective as of the date first written above.




AMERICAN RENAL MANAGEMENT LLC
By:    /s/ Joseph A. Carlucci            
Name:    Joseph A. Carlucci
Title:    Chief Executive Officer
AMERICAN RENAL HOLDINGS INC.
By:    /s/ Joseph A. Carlucci            
Name:    Joseph A. Carlucci
Title:    Chief Executive Officer
EXECUTIVE
/s/ Syed T. Kamal                 
Syed T. Kamal







